Citation Nr: 0949080	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-19 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from October 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.


FINDING OF FACT

Migraine headaches were not manifest until many years after 
service, and the only competent medical evidence shows that 
that the Veteran's current headaches are not related to 
service.  


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board finds that the content requirements of a 
notification letter have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in March 2005 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The Veteran's initial duty-to-assist 
letter was provided before the adjudication of his claim.  
Although he was not notified regarding the potential 
assignment of a disability rating and effective date in the 
event service connection were to be granted, this is a moot 
point as the Board is denying the service connection claim.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The Board 
concludes, therefore, that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The Veteran was afforded VA examination, 
and the Board finds that report to be fully sufficient for 
the purpose of evaluating the claim.  The examiner reviewed 
the claims file and considered the full history of the 
disorder.  The examiner also offered a medical opinion, and 
logically explained the reasons for that opinion.  The 
Veteran has declined a hearing.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that he developed migraine headaches as 
a result of a head injury in service.  He reported in a 
written statement dated in October 2005 that he stood up on a 
fork lift, and the end of a large cotter pin entered his 
head.  He stated that he was treated at the base hospital, 
and stitches were required to close the wound.  He also said 
that since that time he has been suffering from severe 
migraine headaches.

Although the Veteran's service medical records document that 
he was seen at an emergency room in December 1970 for a 
laceration of the medial aspect of the superior parietal bone 
of the head, there was no mention of headaches.  The 
laceration was closed with six stitches.  In addition, the 
remaining service medical treatment records are negative for 
any references to headaches or a head injury.  The report of 
a medical examination conducted in February 1971 for the 
purpose of separation reflects that no abnormality of the 
head was noted.  

There is no evidence of organic disease of the nervous system 
within a year of separation from service.  The earliest post 
service medical records pertaining to chronic headaches are 
from many years after service.  The records do not contain 
any competent evidence that current headaches are related to 
service.  In fact, the records contain histories indicating 
that the onset was long after service.  For example, a 
private treatment record dated in June 1999 contains a 
history of having migraines for 10 years.  Another private 
record dated in November 2000 contains a notation of a 
history of migraines for 15 years.  As these records are 
dated 29 years after service, they clearly place the date of 
onset of the headaches as occurring long after service.  

The Veteran was afforded a VA neurological examination in 
August 2006.  The report reflects that the examiner reviewed 
the claims file and interviewed the Veteran.  The examiner 
concluded that the Veteran's migraine headaches were less 
likely than not caused by or a result of the head injury 
sustained in service.  The examiner noted that the Veteran 
had sustained a laceration to the parietal area in 1970, but 
there had been no loss of consciousness.  The examiner 
further noted that there was no correlation between the 
injury in 1970 and the Veteran's headaches.  The examiner 
noted that there was a discrepancy between the Veteran's 
current recollection regarding the onset of his headaches and 
the medical records with respect to the onset.  The examiner 
also noted that the service medical records were negative for 
headaches.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim.  The service medical records are negative for 
headaches, and there is no competent evidence that the 
Veteran's current headaches are related to service.  The only 
competent medical opinion is the VA opinion which weighs 
against the claim.  The Board also notes that the lengthy 
period of time after service without treatment is evidence 
that there has not been continuity of symptomatology, and it 
weighs heavily against the claim. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board has noted that the 
Veteran has expressed his own opinion that his headache 
problems are related to service; however, the Court has held 
that lay persons, such as the Veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  To the 
extent that the Veteran has presented a history of continuity 
of symptomatology since service, the Board finds that this is 
outweighed by the lack of complaints in service, the normal 
separation examination, the lack of post-service medical 
evidence for a period of many years.  In addition, the Board 
finds that the history given by the Veteran for the purpose 
of obtaining medical treatment (in which he  himself placed 
the date of onset as being many years after service) to have 
greater probative value than statements made in support of a 
claim for monetary benefits.  Accordingly, the Board 
concludes that migraine headaches were not incurred in or 
aggravated by service.  
 

ORDER

Service connection for migraine headaches is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


